Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of this 25th day of January 2019 (the “Effective Date”) by and between
Sound Financial Bancorp, Inc. (“SFBC”), a Maryland corporation, Sound Community
Bank (the “Bank”), a Washington state-chartered commercial bank, and Laura Lee
Stewart (the “Executive”).  SFBC and the Bank are sometimes collectively
referred to herein as the “Employers.”


WHEREAS, SFBC owns 100% of the outstanding stock of the Bank;


WHEREAS, the Executive is currently serving as President/CEO of the Employers,
and as such is a key executive officer whose continued dedication, availability,
advice and counsel is deemed important to the Boards of Directors of the
Employers and to their respective stockholders;


WHEREAS, the Employers wish to retain the services of the Executive free from
any distractions or conflicts that could arise as a result of a Change of
Control of SFBC or the Bank; and


WHEREAS, the Employers and the Executive have previously executed an employment
agreement dated as of August 30, 2016 (the “Prior Agreement”), and the parties
hereto desire to amend and restate the Prior Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.
Definitions.



(a)          The term “Cause” shall mean the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement. No act or failure to act by the Executive shall be considered willful
unless the Executive acted or failed to act with an absence of good faith and
without a reasonable belief that her action or failure to act was in the best
interest of the Employers.  “Cause” shall not exist unless and until there shall
have been delivered to the Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Boards of Directors of the Employers at a meeting of the Boards called and held
for such purpose (after reasonable notice to the Executive and an opportunity
for the Executive to present her views on the matter to the Boards either in
person without counsel or in writing), stating that in the good faith opinion of
the Boards the Executive has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail.  The opportunity of
the Executive to be heard before the Boards shall not affect the right of the
Executive to mediation and arbitration as set forth in Section 19 of this
Agreement.


(b)          The term “Change in Control” shall mean a change in the ownership
of SFBC or the Bank, a change in the effective control of SFBC or the Bank or a
change in the ownership of


1

--------------------------------------------------------------------------------







a substantial portion of the assets of SFBC or the Bank, in each case as
provided under Section 409A of the Code and the regulations thereunder.


(c)          The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(d)          The term “Date of Termination” shall mean the earlier of (1) the
date upon which the Employers give notice to the Executive of the termination of
the Executive’s employment with the Employers or (2) the date upon which the
Executive ceases to serve as an employee of the Employers.


(e)          The term “Involuntary Termination” shall mean either (i) SFBC’s
and/or the Bank’s termination of the Executive’s employment without the
Executive’s express written consent, or (ii) termination of the Executive’s
employment by the Executive by reason of a material diminution of or
interference with the Executive’s duties, responsibilities and benefits,
including any of the following actions, unless consented to in writing by the
Executive: (1) a change in the principal workplace of the Executive to a
location outside of a 35 mile radius from the Bank’s headquarters office as of
the date hereof, (2) a material demotion of the Executive; (3) a material
reduction in the number or seniority of other Bank personnel reporting to the
Executive or a material reduction in the frequency with which, or in the nature
of the matters with respect to which, such personnel are to report to the
Executive, other than as part of a Bank- wide reduction in staff; (4) a material
adverse change in the Executive’s salary, perquisites, benefits, contingent
benefits or vacation, other than as part of an overall program applied uniformly
and with equitable effect to all members of the senior management of the Bank;
or (5) a material permanent increase in the required hours of work or the
workload of the Executive; provided in each case that Involuntary Termination
shall mean a cessation or reduction in the Executive’s services for the
Employers (and any other affiliated entities that are deemed to constitute a
“service recipient” as defined in Treasury Regulation §1.409A-1(h)(3)) that
constitutes a “Separation from Service” as determined under Section 409A of the
Code, taking into account all of the facts, circumstances, rules and
presumptions set forth in Treasury Regulation §1.409A-1(h) and that also
constitutes an involuntary Separation from Service under Treasury Regulation
§1.409A-1(n).  In addition, prior to any termination of employment by the
Executive pursuant to clauses (1) through (5) of the preceding sentence, the
Executive must first provide written notice to the Employers within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Involuntary Termination shall be deemed to
occur with respect to such condition.  If the Employers do not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a notice of Involuntary Termination at any time within sixty (60) days
following the expiration of such cure period.  Notwithstanding the foregoing,
the term “Involuntary Termination” does not include termination for Cause or
termination of employment due to retirement, death, disability or suspension or
temporary or permanent prohibition from participation in the conduct of the
Bank’s affairs under Section 8 of the Federal Deposit Insurance Act (“FDIA”).


2.          Term of Agreement.  The initial term of this Agreement shall end on
December 31, 2020, subject to earlier termination or extension as provided
herein.  Beginning on January 1, 2020 and on each January 1st thereafter, the
term of this Agreement shall be extended for a period of one additional year,
unless either the Employers give notice to the Executive (or the Executive gives


2

--------------------------------------------------------------------------------









notice to the Employers) in writing at least 60 days prior to such date that the
term of this Agreement shall not be extended further. If any party gives timely
notice that the term will not be extended as of any such January 1st, then this
Agreement shall terminate at the conclusion of its remaining term; provided
however, that if a Change in Control occurs during the term of the Agreement,
the term shall be automatically extended as of the date of the Change in Control
to the extent necessary so that it expires no earlier than the one-year
anniversary of the date of the Change in Control. Reference herein to the term
of this Agreement shall refer to both such initial term and such extended terms.


3.          Employment.  The Executive is employed as President/CEO of the
Employers. As such, the Executive shall render administrative and management
services as are customarily performed by persons situated in similar executive
capacities, and shall have such other powers and duties of an officer of the
Employers as the Boards of Directors may prescribe from time to time. The
Executive shall devote her full business time and attention to her employment
under this Agreement.


4.


Compensation.

(a)          Salary.  The Bank agrees to pay the Executive during the term of
this Agreement, not less frequently than monthly, the salary established by the
Bank’s Board of Directors, which shall be at least Four Hundred Thirteen
Thousand Two Hundred Thirty-One Dollars and Thirty-Seven Cents ($413,231.37)
annually. The amount of the Executive’s salary shall be reviewed by the Bank’s
Board of Directors, beginning not later than the first anniversary of the
Effective Date.  Adjustments in salary or other compensation shall not limit or
reduce any other obligation of the Employers under this Agreement. The
Executive’s salary in effect from time to time during the term of this Agreement
shall not thereafter be reduced.


(b)          Discretionary Bonuses.  The Executive shall be entitled to
participate in an equitable manner with all other executive officers of the
Employers in discretionary bonuses as authorized and declared by the Boards of
Directors of the Employers to its executive employees.  No other compensation
provided for in this Agreement shall be deemed a substitute for the Executive’s
right to participate in such bonuses when and as declared by the Boards of
Directors.


(c)          Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services under this Agreement in accordance with the policies and
procedures applicable to the executive officers of the Employers, provided that
the Executive accounts for such expenses as required under such policies and
procedures.


5.
Benefits.



(a)          Participation in Retirement and Employee Benefit Plans.  The
Executive shall be entitled to participate in all plans relating to pension,
thrift, profit-sharing, group life insurance, medical and dental coverage,
education, cash bonuses, and other retirement, stock or employee benefits or
combinations thereof, in which the Employers’ full time employees generally
participate.


(b)          Sick Leave and Fringe Benefits.  In the event of termination of
this Agreement due to the Executive’s disability or death, the Bank shall pay
the Executive (or her legal


3

--------------------------------------------------------------------------------







successors) the amount of her salary for any accrued but unused sick leave. The
Executive shall be eligible to participate in and receive benefits under the
Employers’ sick leave plan and any other fringe benefit plans which are or may
become applicable to the Employers’ executive officers.


6.          Vacations; Leave.  The Executive shall be entitled to annual paid
vacation in accordance with the policies established by the Employers’ Boards of
Directors for executive employees and to voluntary leave of absence, with or
without pay, from time to time at such times and upon such conditions as the
Boards of Directors may determine in their discretion.


7.


Termination of Employment.

(a)          Involuntary Termination.  The Board of Directors may terminate the
Executive’s employment at any time, but, except in the case of termination for
Cause, Involuntary Termination of employment shall not prejudice the Executive’s
right to compensation or other benefits under this Agreement. In the event of
Involuntary Termination, subject to clauses (i) through (iv) of this Section
7(a) below, (1) the Bank shall pay to the Executive during the remaining term of
this Agreement the Executive’s salary at the highest annual rate in effect prior
to the Date of Termination, payable in such manner and at such times as such
salary would have been payable to the Executive if she had continued to be
employed under this Agreement, and (2) the Bank shall continue to provide to the
Executive during the remaining term of this Agreement the same group health
benefits and other group insurance and group retirement benefits as she would
have received if she had continued to be employed under this Agreement at no
premium cost to the Executive, to the extent that SFBC and the Bank can do so
under the terms of applicable plans as are maintained by SFBC and the Bank for
the benefit of their executive officers from time to time during the remaining
term of this Agreement.


(i)          In the event that the continued participation of the Executive in
any group insurance plan as provided in Section 7(a) would trigger the payment
of an excise tax under Section 4980D of the Code, or during the period set forth
in Section 7(a) any such group insurance plan is discontinued, then SFBC and the
Bank shall at their election either (A) arrange to provide the Executive with
alternative benefits substantially similar to those which the Executive was
entitled to receive under such group insurance plans immediately prior to the
Executive’s Date of Termination, provided that the alternative benefits do not
trigger the payment of an excise tax under Section 4980D of the Code, or (B) pay
to the Executive within 20 business days following the Executive’s Date of
Termination (or within 20 business days following the discontinuation of the
benefits if later) a lump sum cash amount equal to the projected cost to SFBC
and the Bank of providing continued coverage to the Executive, with the
projected cost to be based on the costs being incurred immediately prior to the
Executive’s Date of Termination (or the discontinuation of the benefits if
later), as increased by 10% each year; and


(ii) Any insurance premiums payable by SFBC or the Bank or any successor
pursuant to Sections 7(a) or 7(a)(i) shall be payable at such times and in such
amounts as if the Executive was still an employee of SFBC and the Bank, subject
to any increases in such amounts imposed by the insurance company or COBRA, with
SFBC or the Bank paying any employee portion of the premiums that the Executive
would have been required to pay if she was still an employee of SFBC or the
Bank, and (ii) the amount of insurance premiums required to be paid by SFBC
and/or the Bank in any taxable year


4

--------------------------------------------------------------------------------









shall not affect the amount of insurance premiums required to be paid by SFBC
and/or the Bank in any other taxable year.


(iii)          Notwithstanding any other provision contained in this Agreement,
if either (A) the time period for making any cash payment under Section
7(a)(i)(B) commences in one calendar year and ends in the succeeding calendar
year or (B) in the event any payment under this Section 7(a) is made contingent
upon the execution of a general release and the time period that the Executive
has to consider the terms of such general release (including any revocation
period under such release) commences in one calendar year and ends in the
succeeding calendar year, then the payment shall not be paid until the
succeeding calendar year.


(iv)          If the Executive is a “Specified Employee” (as defined in Section
409A of the Code) at the time of her Separation from Service, then payments
under this Section 7(a) which do not qualify for the separation pay plan
exemption under Treasury Regulation §1.409A-1(b)(9)(iii), and as such constitute
deferred compensation under Section 409A of the Code, shall not be paid until
the 185th day following the Executive’s Separation from Service, or her earlier
death (the “Delayed Distribution Date”).  Any payments deferred on account of
the preceding sentence shall be accumulated without interest and paid with the
first payment that is payable in accordance with the preceding sentence and
Section 409A of the Code.  To the extent permitted by Section 409A of the Code,
amounts payable under this Section 7(a) which are considered deferred
compensation shall be treated as payable after amounts which are not considered
deferred compensation.


(b)          Termination for Cause.  In the event of termination for Cause, the
Bank shall pay the Executive the Executive’s salary through the Date of
Termination, and the Employers shall have no further obligation to the Executive
under this Agreement.


(c)          Voluntary Termination.  The Executive’s employment may be
voluntarily terminated by the Executive at any time upon 180 days’ written
notice to the Employers or such shorter period as may be agreed upon between the
Executive and the Boards of Directors of the Employers. In the event of such
voluntary termination, the Bank shall be obligated to continue to pay to the
Executive the Executive’s salary and benefits only through the Date of
Termination, at the time such payments are due, and the Employers shall have no
further obligation to the Executive under this Agreement.


(d)          Death; Disability.  In the event of the death of the Executive
while employed under this Agreement and prior to any termination of employment,
the Executive’s estate, or such person as the Executive may have previously
designated in writing, shall be entitled to receive from the Bank the salary of
the Executive through the last day of the calendar month in which the Executive
died.  If the Executive becomes disabled as defined in the Bank’s then current
disability plan, if any, the Employers shall be entitled to terminate this
Agreement except for their obligation to provide disability benefits under any
such disability plan.


(e)          Temporary Suspension or Prohibition.  If the Executive is suspended
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. § 1818(e)(3) and (g)(1), the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by


5

--------------------------------------------------------------------------------









appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended and (ii)
reinstate in whole or in part any of its obligations which were suspended.


(f)          Permanent Suspension or Prohibition.  If the Executive is removed
and/or permanently prohibited from participating in the conduct of the Bank’s
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. § 1818(e)(4) and (g)(1), all obligations of the Employers under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.


(g)          Default of the Bank.  If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.


(h)          Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank: (1) by the Board
of Directors of the Federal Deposit Insurance Corporation (the “FDIC Board”) or
its designee, at the time the Federal Deposit Insurance Corporation enters into
an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) of the FDIA; or (2) by the FDIC Board or
its designee, at the time the FDIC Board or its designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the FDIC Board or its designee to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by any such action.


8.
Certain Reduction of Payments by the Bank.



(a)          It is the intention of the parties that no payment be made or
benefit provided to the Executive that would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, and any regulations
thereunder, thereby resulting in a loss of an income tax deduction by SFBC or
the Bank or the imposition of an excise tax on the Executive under Section 4999
of the Code. If the independent accountants serving as auditors for SFBC
immediately prior to the date of the payment event determine that some or all of
the payments or benefits scheduled under this Agreement, when combined with any
other payments or benefits provided to the Executive in connection with such
payment event, would constitute nondeductible excess parachute payments under
Section 280G of the Code, then the payments or benefits scheduled under this
Agreement shall be reduced to one dollar less than the maximum amount which may
be paid or provided without causing any such payments or benefits scheduled
under this Agreement or otherwise provided to be nondeductible, provided that
the payments and benefits under this Agreement shall not be reduced below zero.
The determination made as to the reduction of benefits or payments required
hereunder by the independent accountants shall be binding on the parties.   If
the payments and benefits under Section 7(a) are required to be reduced, the
cash severance shall be reduced first, followed by a reduction in the fringe
benefits.


(b)          Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.


6

--------------------------------------------------------------------------------









9.          No Mitigation.  The Executive shall not be required to mitigate the
amount of any salary or other payment or benefit provided for in this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits after the Date of Termination or otherwise.


10.          Attorneys’ Fees.  In the event the Employers exercise their right
of termination for Cause, but it is determined by a court of competent
jurisdiction or by an arbitrator pursuant to Section 19 that Cause did not exist
for such termination, or if in any event it is determined by any such court or
arbitrator that the Employers have failed to make timely payment of any amounts
owed to the Executive under this Agreement, the Executive shall be entitled to
reimbursement for all reasonable costs, including attorneys’ fees, incurred in
challenging such termination or collecting such amounts.  Such reimbursement
shall be in addition to all rights to which the Executive is otherwise entitled
under this Agreement.


11.
No Assignments.



(a)          This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Employers shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employers, by an
assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employers would be required to perform it if no such
succession or assignment had taken place.  Failure of the Employers to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Bank in the same amount and on the same terms
as the compensation pursuant to Section 7(a) hereof.  For purposes of
implementing the provisions of this Section 11(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.


(b)          This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die following termination of
employment while any amounts would still be payable to the Executive hereunder
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee or other designee or if there is no such
designee, to the Executive’s estate.


7

--------------------------------------------------------------------------------









12.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to SFBC and the Bank at their
home office, to the attention of their respective Boards of Directors with a
copy to the Secretary of each of the Employers, or, if to the Executive, to such
home or other address as the Executive has most recently provided in writing to
the Employers.


13.          Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing and signed by each of the parties, except as herein
otherwise provided.


14.          Headings.  The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


15.          Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


16.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


17.          Governing Law.  This Agreement shall be governed by the laws of the
United States to the extent applicable and otherwise by the laws of the State of
Washington.


18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.


19.          Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.


20.          Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein, including without limitation the Prior
Agreement, are hereby superseded and shall have no force or effect.




(Signature page follows)






8

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year first written above.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.





 
EXECUTIVE
                 
ATTEST: /s/Christine Jones         

/s/Laura Lee Stewart
 
Laura Lee Stewart
                   
SOUND FINANCIAL BANCORP, INC.
           
ATTEST: /s/Christine Jones         

By:
/s/Tyler K. Myers
 
Name:
Tyler K. Myers
 
Title:
Chairman of the Board
                         
SOUND COMMUNITY BANK
           
ATTEST: /s/Christine Jones         

By:
/s/Tyler K. Myers
 
Name:
Tyler K. Myers
 
Title:
Chairman of the Board





9